 


109 HR 2109 IH: To direct the Administrator of the Environmental Protection Agency to carry out certain authorities under an agreement with Canada respecting the importation of municipal solid waste, to amend the Solid Waste Disposal Act to authorize States to restrict receipt of foreign municipal solid waste, and for other purposes.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2109 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Stupak (for himself, Mr. Dingell, Mr. Kildee, Mr. Conyers, Mr. Brown of Ohio, Mr. Levin, Mr. Gene Green of Texas, and Ms. Baldwin) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Administrator of the Environmental Protection Agency to carry out certain authorities under an agreement with Canada respecting the importation of municipal solid waste, to amend the Solid Waste Disposal Act to authorize States to restrict receipt of foreign municipal solid waste, and for other purposes. 
 
 
1.Canadian transboundary movement of municipal solid waste
(a)AmendmentSubtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding at the end the following new section:

4011.Canadian transboundary movement of municipal solid waste
(a)ProhibitionNo person shall import, transport, or export municipal solid waste for final disposal or for incineration in violation of the Agreement Between the Government of the United States of America and the Government of Canada Concerning the Transboundary Movement of Hazardous Waste, or any regulations issued to implement and enforce such agreement.
(b)Administrator’s authorityThe Administrator shall perform the functions of the Designated Authority of the United States with respect to the importation and exportation of municipal solid waste under the agreement described in subsection (a). Beginning immediately upon the enactment of this section, the Administrator shall implement and enforce the notice and consent provisions of such agreement, as well as the other provisions thereof. In considering whether to consent to the importation of municipal solid waste under article 3(c) of such agreement, the Administrator shall—
(1)give substantial weight to the views of the State or States into which the municipal solid waste is to be imported, and consider the views of the local government with jurisdiction over the location where the waste is to be disposed; and
(2)consider the impact of the importation on—
(A)continued public support for and adherence to State and local recycling programs;
(B)landfill capacity as provided in comprehensive waste management plans;
(C)air emissions from increased vehicular traffic;
(D)road deterioration from increased vehicular traffic; and
(E)public health and the environment.
(c)Compliance orders
(1)Whenever on the basis of any information the Administrator determines that any person has violated or is in violation of this section, the Administrator may issue an order assessing a civil penalty for any past or current violation, requiring compliance immediately or within a specified time period, or both, or the Administrator may commence a civil action in the United States district court in the district in which the violation occurred for appropriate relief, including a temporary or permanent injunction.
(2)Any order issued pursuant to this subsection shall state with reasonable specificity the nature of the violation. Any penalty assessed in the order shall not exceed $25,000 per day of noncompliance for each violation. In assessing such a penalty, the Administrator shall take into account the seriousness of the violation and any good faith efforts to comply with applicable requirements.
(d)Public hearingAny order issued under this section shall become final unless, not later than 30 days after the order is served, the person or persons named therein request a public hearing. Upon such request the Administrator shall promptly conduct a public hearing. In connection with any proceeding under this section the Administrator may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, books, and documents, and may promulgate rules for discovery procedures.
(e)Violation of compliance ordersIf a violator fails to take corrective action within the time specified in a compliance order, the Administrator may assess a civil penalty of not more than $25,000 for each day of continued noncompliance with the order..
(b)Table of contents amendmentThe table of contents of such subtitle D is amended by adding at the end the following new item:


Sec. 4011. Canadian transboundary movement of municipal solid waste.
2.Interstate and international transportation and disposal of municipal solid waste
(a)In generalSubtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is further amended by adding at the end the following new section:

4012.International transportation and disposal of municipal solid waste
(a)AuthorityA State may enact a law or laws imposing limitations (including a prohibition) on the receipt and disposal of foreign municipal solid waste.
(b)Effect on Interstate and foreign commerceNo State action taken as authorized by this section shall be considered to impose an undue burden on interstate and foreign commerce or to otherwise impair, restrain, or discriminate against interstate and foreign commerce.
(c)DefinitionsFor purposes of this section:
(1)Foreign municipal solid wasteThe term foreign municipal solid waste means municipal solid waste generated outside of the United States.
(2)Municipal solid waste
(A)Waste includedExcept as provided in subparagraph (B), the term municipal solid waste means—
(i)all waste materials discarded for disposal by households, including single and multifamily residences, and hotels and motels; and
(ii)all waste materials discarded for disposal that were generated by commercial, institutional, municipal, and industrial sources, to the extent such materials—
(I)are essentially the same as materials described in clause (i); and
(II)were collected and disposed of with other municipal solid waste described in clause (i) or subclause (I) of this clause as part of normal municipal solid waste collection services, except that this subclause does not apply to hazardous materials other than hazardous materials that, pursuant to regulations issued under section 3001(d), are not subject to regulation under subtitle C. Examples of municipal solid waste include food and yard waste, paper, clothing, appliances, consumer product packaging, disposable diapers, office supplies, cosmetics, glass and metal food containers, and household hazardous waste. Such term shall include debris resulting from construction, remodeling, repair, or demolition of structures.
(B)Waste not includedThe term municipal solid waste does not include any of the following:
(i)Any solid waste identified or listed as a hazardous waste under section 3001, except for household hazardous waste.
(ii)Any solid waste, including contaminated soil and debris, resulting from—
(I)a response action taken under section 104 or 106 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9604 or 9606);
(II)a response action taken under a State law with authorities comparable to the authorities of such section 104 or 106; or
(III)a corrective action taken under this Act.
(iii)Recyclable materials that have been separated, at the source of the waste, from waste otherwise destined for disposal or that have been managed separately from waste destined for disposal.
(iv)Scrap rubber to be used as a fuel source.
(v)Materials and products returned from a dispenser or distributor to the manufacturer or an agent of the manufacturer for credit, evaluation, and possible reuse.
(vi)Any solid waste that is—
(I)generated by an industrial facility; and
(II)transported for the purpose of treatment, storage, or disposal to a facility or unit thereof that is owned or operated by the generator of the waste, located on property owned by the generator or a company with which the generator is affiliated, or the capacity of which is contractually dedicated exclusively to a specific generator, so long as the disposal area complies with local and State land use and zoning regulations applicable to the disposal site.
(vii)Any medical waste that is segregated from or not mixed with solid waste.
(viii)Sewage sludge and residuals from any sewage treatment plant.
(ix)Combustion ash generated by resource recovery facilities or municipal incinerators, or waste from manufacturing or processing (including pollution control) operations not essentially the same as waste normally generated by households..
(b)Table of contents amendmentThe table of contents of the Solid Waste Disposal Act (42 U.S.C. prec. 6901) is further amended by adding at the end the following new item:


Sec. 4012. International transportation and disposal of municipal solid waste. 
 
